Citation Nr: 0608375	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-16 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


INTRODUCTION

The veteran had active service from September 1967 to January 
1976, to include service in the Republic of Vietnam.  He died 
in December 1999.  The appellant is the veteran's surviving 
spouse.  

FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claim and the evidence necessary to substantiate her claim.

2.  Malignant melanoma, the immediate cause of the veteran's 
death, was not present in service or for many years after 
service, and was not related to service or any disability of 
service origin.

3.  The veteran's presumed exposure to Agent Orange or other 
dioxin herbicide agents in service did not cause or 
contribute substantially or materially to cause the veteran's 
death.


CONCLUSION OF LAW

Malignant melanoma, the cause of the veteran's death, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in service or as due to the veteran's 
exposure to Agent Orange or other dioxin herbicide agents.  
38 U.S.C.A. §§  1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The veteran died in December 1999 at 
age 55 of uncontrolled metastatic spread of malignant 
melanoma.  The appellant contends that the veteran's exposure 
to Agent Orange herbicides during his service in Southeast 
Asia caused him to develop melanoma with metastasis to the 
lungs, liver and brain and other areas.  Alternatively she 
claims that cancer may have metastasized from a site which 
would be considered for service connection pursuant to Agent 
Orange presumptions.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of his or her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
claimant of any evidence that is necessary to substantiate 
his or her claim, as well as the evidence VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  the veteran's status, existence of a 
disability, the connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case RO).  Id; see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  

In this case, in correspondence of April 2002 and March 2004, 
the RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate her claim 
for service connection for the cause of the veteran's death, 
as well as what information and evidence must be submitted by 
her, what information and evidence would be obtained by VA, 
and the need for her to advise VA of or submit any further 
evidence in her possession pertaining to her claim.  

The appellant was provided with a copy of the appealed rating 
decision, as well as a March 2004 Statement of the Case 
(SOC), which provided her with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding her claim.  By way of these 
documents, she was also specifically informed of the 
cumulative evidence already provided to VA, or obtained by VA 
on her behalf.  Therefore, the Board finds that the appellant 
was notified and aware of the evidence needed to substantiate 
her claim, the avenues through which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
had been associated with the claims file includes the 
veteran's service medical records, and extensive post-service 
private medical treatment records.  The Board has carefully 
considered the request by the service representative to 
obtain a medical opinion to determine if the veteran's cancer 
could have arisen from another site.  However, the file 
contains extensive medical evidence, reflecting treatment for 
the veteran's terminal illness by medical specialists.  None 
of this evidence suggests in any way that the primary cancer 
was other than melanoma.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice, to include notice regarding 
effective dates, is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; Mayfield, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Law and Regulations 

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

The regulation points out that "[t]here are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions." 38 C.F.R. § 3.312(c)(4).  The regulation further 
notes that, "even in such cases, there is for consideration 
whether there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature."  38 C.F.R. § 
3.312(c)(3), (4) (2005); Lathan v. Brown, 7 Vet. App. 359 
(1995).

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Where a veteran served 90 days or more, and a 
presumptive disease such as a malignant tumor becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent, such as Agent Orange, unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2005).  If a veteran was exposed 
to Agent Orange during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lungs, bronchus, larynx, or trachea), and 
soft-tissue sarcomas.  See 38 C.F.R. § 3.309(e) (2005).  In 
other words, the presumption of exposure to herbicide agents 
such as Agent Orange, and thus entitlement to service 
connection, is warranted only when it is shown that a veteran 
served in active service in the Republic of Vietnam during 
the Vietnam era, and has/had one of the diseases listed in 38 
C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(iii) (2005).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma. 38 C.F.R. § 3.309(e).

However, certain conditions have been explicitly excluded 
from presumptive service connection based on exposure to 
herbicides used in the Republic of Vietnam.  Specifically, 
the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, 
directed VA to seek the assistance of the National Academy of 
Sciences (NAS) in determining the effects of Agent Orange.  
Pursuant to that law and the research of NAS, the Secretary 
of VA determined that the evidence against an association 
between skin cancers, including malignant melanoma, basal 
cell carcinoma, and squamous cell carcinoma, and herbicide 
exposure in the Republic of Vietnam outweighed the evidence 
for such an association.  Thus, as a positive association did 
not exist, a presumption of service connection was not 
warranted for malignant melanoma, basal cell carcinoma, and 
squamous cell carcinoma.  See 64 Fed. Reg. 59232-59243 
(1999).

Notwithstanding, service connection for residuals of exposure 
to Agent Orange can also be established by showing that a 
disorder is in fact causally linked to such exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
C.F.R. § 3.303.

Analysis

If the appellant is to be successful in her claim for service 
connection for the cause of the veteran's death, the evidence 
before the Board must at least be in equipoise regarding the 
conclusion that the veteran had a disability which originated 
in service that caused or contributed substantially or 
materially to cause his death.  38 U.S.C.A. §§ 1310, 5107(a); 
38 C.F.R. § 3.312.  

The veteran died in December 1999 as a result of uncontrolled 
metastatic spread of malignant melanoma to the brain and 
other organs.  At the time of his death, the veteran had no 
service-connected disabilities, and it has not been argued 
otherwise.  Nor has it been argued that melanoma was present 
in service or within the presumptive period.  In this regard, 
the first indication of the veteran's melanoma was noted in 
1995, decades after service.  Such was treated surgically and 
the veteran was reported to have been well until November 
1997, when he noticed a painful left axillary lump, 
consistent with melanoma.  Thereafter the veteran received 
extensive medical treatment in private facilities, despite 
which the disease spread to the liver, brain, and other 
organs, eventually leading to his death.  

Rather, the appellant claims that the veteran's exposure to 
Agent Orange during his service in Southeast Asia caused him 
to develop melanoma with brain metastasis.  The veteran's 
service in the Republic of Vietnam, and hence his presumed 
exposure to Agent Orange herbicide has been conceded by the 
RO, and the evidence clearly supports that concession.  
Nonetheless, melanoma is not among the diseases listed under 
38 C.F.R. § 3.309 and has, in fact, been explicitly excluded 
from presumptive provisions relating to service connection 
based on exposure to herbicides used in Vietnam.  

With respect to the arguments advanced of the alleged 
relationship between the veteran's service and his presumed 
exposure to Agent Orange dioxin in Vietnam and his ultimate 
demise in December 1999, such allegation must first be 
analyzed for its probative value.  However, the appellant has 
not been shown to be medically qualified to render opinions 
involving diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay hypothesizing, particularly in 
the absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  Nor is there, as 
noted above, any hint in the private medical records that the 
veteran had a primary tumor, other than melanoma, which 
metastasized to other organs.  Further, none of the private 
medical records suggests a nexus between presumed exposure to 
herbicides and the development of melanoma.  

In the absence of medical evidence that the veteran had a 
disease which gives rise to the presumption of service 
connection, and in the absence of evidence that indicates an 
actual causal relationship between any presumed herbicide 
exposure and the development of the metastatic melanoma which 
caused his death, the Board concludes that the evidence is 
against a grant of service connection for the cause of the 
veteran's death.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


